Exhibit 10.1

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF SOUTH CAROLINA

FLORENCE DIVISION

 

 

Larry D. Young, Danny L. Young,

)

 

 

 

Kyle N. Young, the Young Family

)

 

 

 

Irrevocable Trust, and The Legends

)

 

 

 

Group, Ltd.,

)

 

 

 

 

)

 

 

 

                         Plaintiffs,

)

CA NO.  4:04-902-25

 

 

 

)

 

 

 

v.

)

SETTLEMENT AGREEMENT

 

 

 

)

 

 

 

BDO Seidman, LLP, Fred Walton,

)

 

 

 

Kurt Huntzinger, Chris Truitt, Golf

)

 

 

 

Trust of America, Inc., Bradley

)

 

 

 

Blair and Scott Peters,

)

 

 

 

 

)

 

 

 

                         Defendants

 

)

 

 

 

This SETTLEMENT AGREEMENT (“Agreement”) entered into effective the 31st day of
January, 2008, by and among (i) LARRY D. YOUNG, DANNY L. YOUNG, KYLE N. YOUNG,
THE YOUNG FAMILY IRREVOCABLE TRUST, and THE LEGENDS GROUP, LTD. (collectively,
the “Legends Plaintiffs”), and (ii) GOLF TRUST OF AMERICA, INC. (“GTA”), W.
BRADLEY BLAIR, II, and SCOTT D. PETERS (collectively, the “GTA Defendants”)
(collectively, the Legends Plaintiffs and the GTA Defendants shall be referred
to as the “Parties”);

 

W I T N E S S E T H:

 

WHEREAS, on March 22, 2004, the Legends Plaintiffs filed a lawsuit against the
GTA Defendants, among others, in the United States District Court for the
District of South Carolina, Florence Division (the “Court”), entitled Larry D.
Young, et al. v. BDO Seidman, LLP, et al., Case No. 4:04-902-25 (the
“Litigation”), alleging, inter alia, that the GTA Defendants had conspired with
BDO Seidman, LLP (“BDO”), and its affiliates Fred Walton, Kurt Huntzinger, and
Chris Truitt to

 

1

--------------------------------------------------------------------------------


 

induce the Legends Plaintiffs to enter into a fraudulent tax scheme with BDO to
enrich BDO and support an exaggerated value of GTA; and

 

WHEREAS, on November 4, 2004, the GTA Defendants filed their Answer and
Counterclaims in the Litigation, alleging, inter alia, that: a) the Legends
Plaintiffs were obligated to indemnify the GTA Defendants from any liabilities
related to the Legends Plaintiffs’ complaint; b) the Legends Plaintiffs had
breached the February 14, 2001 Confidentiality Agreement; c) the Legends
Plaintiffs’ breach of the February 14, 2001 Confidentiality Agreement was
accompanied by intentionally fraudulent, deceptive and misleading acts on the
part of the Legends Plaintiffs; d) the Legends Plaintiffs fraudulently induced
the GTA Defendants into executing the February 14, 2001 Confidentiality
Agreement and into allowing the GTA Defendants’ affiliates to execute the
February 14, 2001 Purchase and Sale Agreement with the Legends Plaintiffs’
affiliates; e) the Legends Plaintiffs had committed fraud against the GTA
Defendants through the Legends Plaintiffs’ representations to the GTA Defendants
in connection with the February 14, 2001 Confidentiality Agreement; f) the
Legends Plaintiffs had violated the South Carolina Unfair Trade Practices Act;
g) the Legends Plaintiffs’ negligent misrepresentations induced the GTA
Defendants to enter into the February 14, 2001 Confidentiality Agreement; h) the
Legends Plaintiffs conspired for the purpose of injuring the GTA Defendants; and
i) Larry D. Young breached his fiduciary duty as a board director of GTA;

 

WHEREAS, on December 23, 2005, the GTA Defendants filed a motion to dismiss
pursuant to Rule 12(b)(6), or, in the alternative, a motion for summary judgment
pursuant to Rule 56, as to the Legends Plaintiffs’ civil conspiracy claim
against the GTA Defendants;

 

WHEREAS, on July 13, 2006, the Court denied the GTA Defendants’ motion to
dismiss pursuant to Rule 12(b)(6), or, in the alternative, a motion for summary
judgment pursuant to Rule 56,

 

2

--------------------------------------------------------------------------------


 

as to the Legends Plaintiffs’ civil conspiracy claim against the GTA Defendants,
but granted the GTA Defendants the right to file another motion for summary
judgment within 30 days thereof;

 

WHEREAS, on August 10, 2006, the GTA Defendants filed a motion for summary
judgment pursuant to Rule 56 as to the Legends Plaintiffs’ civil conspiracy
claim against the GTA Defendants;

 

WHEREAS, on March 1, 2007, the Court granted the GTA Defendants’ motion for
summary judgment as to the Legends Plaintiffs’ civil conspiracy claim, based
upon a release contained in the Purchase and Sale Agreement, dated February 14,
2001, between affiliates of the Parties;

 

WHEREAS, on May 17, 2007, the GTA Defendants filed their Amended Counterclaims
in the Litigation, alleging, inter alia, that: a) the Legends Plaintiffs had
breached the February 14, 2001 Confidentiality Agreement; b) the Legends
Plaintiffs’ breach of the February 14, 2001 Confidentiality Agreement was
accompanied by intentionally fraudulent, deceptive and misleading acts on the
part of the Legends Plaintiffs; c) the Legends Plaintiffs had violated the South
Carolina Unfair Trade Practices Act; d) the Legends Plaintiffs conspired for the
purpose of injuring the GTA Defendants; and e) Larry D. Young breached his
fiduciary duty as a board director of GTA;

 

WHEREAS, on July 7, 2007, the Legends Plaintiffs filed a motion for summary
judgment pursuant to Rule 56 as to the GTA Defendants’ Amended Counterclaims
against the Legends Plaintiffs;

 

WHEREAS, on August 1, 2007, the Court granted in part, and denied in part, the
Legends Plaintiffs’ Rule 56 motion for summary judgment as to the GTA
Defendants’ Amended Counterclaims, dismissing the unfair trade practice
counterclaim, and denying summary judgment as to the remaining four
counterclaims;

 

3

--------------------------------------------------------------------------------


 

WHEREAS, on August 9, 2007, the Court granted, in part, Legends Plaintiffs’
Motion for Directed Verdict with regard to GTA Defendants’ counterclaim for
breach of contract accompanied by fraudulent act;

 

WHEREAS, on August 10, 2007, after a 5-day trial with a jury verdict in favor of
the GTA Defendants, the Court entered a judgment (the “Judgment”) in favor of
the GTA Defendants, awarding as follows:  (a)  $3,726,856.00 (Three Million
Seven Hundred Twenty-Six Thousand Eight Hundred Fifty-Six U.S. Dollars) in favor
of GTA and against Larry D. Young with respect to the breach of fiduciary duty
counterclaim; and, (b) $150,000.00 (One Hundred Fifty Thousand U.S. Dollars) in
attorney’s fees, costs and expenses, pursuant to a stipulation between the
Parties, in favor of the GTA Defendants and against the Legends Plaintiffs, with
respect to the breach of Confidentiality Agreement counterclaim;

 

WHEREAS, on August 20, 2007, the Legends Plaintiffs filed a Rule 59 motion for
judgment as a matter of law, or, in the alternative, for a new trial, and said
motion is pending at this time;

 

WHEREAS, on August 31, 2007, the GTA Defendants filed a Rule 54 motion for
attorney’s fees, costs and expenses, in the total amount of $1,219,779.37, as
the prevailing party with respect to the summary judgment entered on March 1,
2007 in their favor regarding the Legends Plaintiffs’ civil conspiracy claim,
and said motion is pending at this time; and,

 

WHEREAS, the Parties desire to resolve all of their disputes, claims, and
counterclaims arising out of or related to the Litigation to avoid the cost,
time, and uncertainty of pursuing litigation, and to fully memorialize the
settlement of any claims, demands, or causes of action relating to the
Litigation;

 

4

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual promises, stipulations,
agreements and covenants contained herein, and other good and valuable
consideration, the receipt and legal sufficiency of which hereby are
acknowledged, the Parties hereby agree as follows:

 

1.   SETTLEMENT AND COMPROMISE.  Subject to, and expressly conditioned upon, all
of the terms, provisions and conditions of this entire Agreement, the Parties do
hereby for themselves, and each of their successors, assigns, predecessors in
interest, affiliates, trustees, representatives, insurers, attorneys, agents and
employees, agree to accept and do accept the agreements, promises, warranties,
representations, covenants, stipulations, releases, contingent releases, terms,
provisions and conditions set forth in this Agreement as a complete settlement,
compromise, and accord and satisfaction of all claims, actions, causes of
actions, controversies, disputes, demands, rights, damages, costs, fees,
attorneys’ fees, counterclaims, injuries, expenses, suits at law or in equity,
consequential damages, whether personal, property, economic or non-economic, of
every nature in kind whatsoever, whether at law or in equity, whether at common
law or pursuant to federal, state or local statutes, ordinances or regulations,
whether vested or contingent, whether now known or unknown, whether foreseen or
unforeseen, whether liquidated or unliquidated, whether matured or unmatured,
whether disputed or undisputed, arising prior to the effective date of this
Agreement and arising from and/or related in any way to the Litigation and/or
the arbitration proceedings between the Legends Plaintiffs and BDO Seidman, LLP,
Fred Walton, Kurt Huntzinger and Chris Truitt initiated pursuant to the Order
filed February 14, 2005, granting BDO Seidman, LLP, Fred Walton, Kurt Huntzinger
and Chris Truitt’s motion to compel arbitration (the “Arbitration”), and
specifically including but not limited to any and all claims and demands that
were actually brought and/or could have been brought in the Litigation and/or
the Arbitration.

 

5

--------------------------------------------------------------------------------


 

2.   RELEASE OF GTA DEFENDANTS.  In further consideration of this Agreement, the
Legends Plaintiffs do hereby for themselves, and each of their successors,
assigns, predecessors in interest, affiliates, trustees, representatives,
insurers, attorneys, agents and employees, fully and irrevocably release, acquit
and forever discharge the GTA Defendants and each of their successors, assigns,
predecessors in interest, affiliates, trustees, representatives, insurers,
attorneys, agents and employees, of and from any and all claims, actions, causes
of actions, controversies, disputes, demands, rights, damages, costs, fees,
attorneys’ fees, counterclaims, injuries, expenses, suits at law or in equity,
consequential damages, whether personal, property, economic or non-economic, of
every nature in kind whatsoever, whether at law or in equity, whether at common
law or pursuant to federal, state or local statutes, ordinances or regulations,
whether vested or contingent, whether now known or unknown, whether foreseen or
unforeseen, whether liquidated or unliquidated, whether matured or unmatured,
whether disputed or undisputed, arising prior to the effective date of this
Agreement and arising from and/or related in any way to the Litigation and/or
the Arbitration, and specifically including but not limited to any and all
claims, counterclaims and demands that were actually brought and/or could have
been brought in the Litigation and/or the Arbitration.  This Legends Plaintiffs’
release, acquittal and discharge of the GTA Defendants shall be effective upon
the effective date of this Agreement, and shall not be set aside or challenged
by the Legends Plaintiffs for any reason, and shall survive expiration,
termination, and/or any breach of this Agreement.   This Legends Plaintiffs’
release, acquittal and discharge of the GTA Defendants shall not release,
acquit, discharge, or in any way limit or otherwise affect the GTA Defendants’
or the Legends Plaintiffs’ duties and obligations under this Agreement.

 

3.   RELEASE OF LEGENDS PLAINTIFFS.  In further consideration of this Agreement,
the GTA Defendants do hereby for themselves, and each of their successors,
assigns, predecessors in

 

6

--------------------------------------------------------------------------------


 

interest, affiliates, trustees, representatives, insurers, attorneys, agents and
employees, fully and irrevocably release, acquit and forever discharge the
Legends Plaintiffs and each of their successors, assigns, predecessors in
interest, affiliates, trustees, representatives, insurers, attorneys, agents and
employees, of and from any and all claims, actions, causes of actions,
controversies, disputes, demands, rights, damages, costs, fees, attorneys’ fees,
counterclaims, injuries, expenses, suits at law or in equity, consequential
damages, whether personal, property, economic or non-economic, of every nature
in kind whatsoever, whether at law or in equity, whether at common law or
pursuant to federal, state or local statutes, ordinances or regulations, whether
vested or contingent, whether now known or unknown, whether foreseen or
unforeseen, whether liquidated or unliquidated, whether matured or unmatured,
whether disputed or undisputed, arising prior to the effective date of this
Agreement and arising from and/or related in any way to the Litigation and/or
the Arbitration, and specifically including but not limited to any and all
claims, counterclaims and demands that were actually brought and/or could have
been brought in the Litigation and/or the Arbitration.  This GTA Defendants’
release, acquittal and discharge of the Legends Plaintiffs shall be effective
upon the effective date of this Agreement, and shall not be set aside or
challenged by the GTA Defendants for any reason, and shall survive expiration,
termination, and/or any breach of this Agreement.   This GTA Defendants’
release, acquittal and discharge of the Legends Plaintiffs shall not release,
acquit, discharge, or in any way limit or otherwise affect the GTA Defendants’
or the Legends Plaintiffs’ duties and obligations under this Agreement.

 

4.   LARRY D. YOUNG’S MONEY PAYMENTS TO GTA.  In further consideration for the
GTA Defendants entering into this Agreement, Larry D. Young agrees to pay to GTA
the money sums set forth in the Promissory Note, executed simultaneously
herewith, and attached hereto and

 

7

--------------------------------------------------------------------------------


 

incorporated herein by reference as Exhibit A.  Time is of the essence as to all
money payments required to be paid by Larry D. Young pursuant to the Promissory
Note.

 

5.   CONFESSION OF JUDGMENT.  As collateral for, and as further evidence of,
Larry D. Young’s agreement and obligation to pay to GTA the money sums set forth
above, Larry D. Young agrees to the Confession of Judgment, executed
simultaneously herewith, and attached hereto and incorporated herein by
reference as Exhibit B.

 

6.   LARRY D. YOUNG’S PROPERTY TRANSFER TO GTA.  In further consideration for
the GTA Defendants entering into this Agreement, Larry D. Young agrees to make
the following real property transfer to GTA, by and through his limited
partnership, Harrietta Plantation, Ltd., for no additional consideration paid by
GTA, by limited warranty deed in fee simple with good, valid and marketable
title, free and clear of any liens, mortgages, easements, conditions,
assessments, restrictions, agreements, encumbrances or title defects of any kind
(excepting 2008 ad valorem property taxes, which shall be pro-rated as of the
date of transfer, and further excepting such utility easements, such portions of
the Property within the bounds of public rights-of-way, and such other matters
which were recorded in the public record as of October 28, 1993), not earlier
than forty-five (45) days after of the effective date of this Agreement:  All
rights, title and interest in and to that tract of land, and all improvements
thereon, consisting of approximately 118.67 acres, located on or near South
Santee Road in Charleston County, South Carolina, being the remainder of a
138.26 acre tract known as Tract 2 in Deed Book Y233-037 and Plat Book BA-85 in
the Charleston County RMC Office, and more fully described and designated as
Charleston County Tax Map Number 802-00-00-158, as shown on Exhibit C attached
hereto and incorporated herein by reference (the “Property”).  GTA shall have
the right, in its sole discretion, to refuse the transfer of said Property for
any or no reason. Such a refusal on the part of GTA shall not void or adversely
affect the remaining provisions

 

8

--------------------------------------------------------------------------------


 

of this Agreement nor shall GTA be entitled to any substitute transfer,
conveyance or payment should it refuse to accept the Property; however, should
such GTA refusal be based upon a breach of one or more of the warranties and
representations set forth in Section 7, then Larry D. Young shall not be
entitled to any credit for the value of the Property in the Confession of
Judgment.  The date of closing to transfer the Property shall be on the sixtieth
(60th) day after the effective date of this Agreement, unless GTA shall
determine a different date of the transfer of the Property, in its sole
discretion, by providing written notice of GTA’s demand to close to Larry D.
Young at least two (2) days in advance.  Larry D. Young shall bear all of the
costs of transferring the said Property to GTA, except the customary pro rata
share of 2008 ad valorem property taxes and GTA’s attorney expenses.  Larry D.
Young shall be responsible for the payment of any roll-back taxes, if any,
relating to the transfer of the Property.  Commencing upon the effective date of
this Agreement and continuing until the time of transfer of the Property, GTA
and its agents shall have the right to review and inspect the Property.  GTA
agrees to indemnify and hold harmless Larry D. Young and Harrietta Plantation,
Ltd. for claims, injuries or damages arising from or connected with GTA’s
exercise of the foregoing Property inspection rights.

 

7.          LARRY D. YOUNG’S WARRANTIES, REPRESENTATIONS AND PROMISES TO GTA AS
TO THE PROPERTY TRANSFER TO GTA.  In further consideration for the GTA
Defendants entering into this Agreement, Larry D. Young makes the following
material warranties, representations and promises regarding the transfer to GTA
of the Harrietta Plantation, Ltd. Property, all of which shall survive the
transfer of the Property to GTA:

 

a)         That Larry D. Young has the authority to act on behalf of Harrietta
Plantation, Ltd. to authorize and bind the said limited partnership to the terms
of this Agreement;

 

9

--------------------------------------------------------------------------------


 

b)        That Harrietta Plantation, Ltd. has good, valid and marketable fee
simple title to the Property, free and clear of any liens, mortgages, easements,
conditions, assessments, restrictions, agreements, claims, encumbrances or title
defects of any kind (excepting 2008 ad valorem property taxes, which shall be
pro-rated as of the date of transfer, and further excepting such utility
easements, such portions of the Property within the bounds of public
rights-of-way, and such other matters which were recorded in the public record
as of October 28, 1993);

 

c)         That, to Larry D. Young’s present belief and personal knowledge,
without investigation,

 

(i) the Property does not contain any hazardous wastes, hazardous substances,
toxic substances, hazardous air pollutants, or toxic pollutants, as those terms
are used or defined in any Environmental Law.  As used in this Agreement, the
term “Environmental Law” shall mean and refer to any one or more of the
Comprehensive Environmental Response, Compensation and Liability Act (CERCLA),
42 U.S.C. §§ 9601 et seq.; the Resource Conservation and Recovery Act (RCRA), 42
U.S.C. §§ 6901 et seq.; the Toxic Substances Control Act (TSCA), 15 U.S.C. §§
2601 et seq.; the Federal Water Pollution Control Act (the Clean Water Act), 33
U.S.C. §§ 1251 et seq.; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the
Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. §§ 136 et seq.;
the Clean Air Act (42 U.S.C.A. §§ 7401 et seq.); any amendments thereto; any
guidance documents and/or regulations promulgated now or hereafter adopted,
published, or promulgated pursuant thereto; or any other federal, state, or
local law, regulation, rule, or ordinance that pertains to hazardous materials
at, in, on, under or about the Property;

 

10

--------------------------------------------------------------------------------


 

(ii) no part of the Property is currently subject to any federal, state, or
local compliance or enforcement action, cleanup action, or other action because
of the presence of stored, leaked, spilled or disposed petroleum products, waste
materials or debris, PCBs, underground storage tanks, asbestos, or any hazardous
substances, toxic substances, hazardous air pollutants, or toxic pollutants as
defined or regulated by any Environmental Law;

 

(iii) no part of the Property has been filled with rock, soil, gravel, debris,
garbage, stumps or other fill materials; no condition currently exists on the
Property which is or may be characterized by any federal, state or local
government or agency as an actual or potential threat of danger to the public
health or environment;

 

d)        That the Property has full, unrestricted ingress and egress access
rights to Seven Mile Road in the County of Charleston, State of South Carolina;

 

e)         That Harrietta Plantation, Ltd. has not entered into any agreement to
lease, sell or otherwise transfer or dispose of the Property, or any part
thereof, which would violate the terms of this Agreement;

 

f)           That the use and condition of the Property shall not materially
change between the effective date of this Agreement and the date of transfer of
the Property to GTA;

 

g)        That there is no litigation or legal proceedings involving the
Property or Harrietta Plantation, Ltd. which affects the title to the Property
or Harrietta Plantation, Ltd.’s ability to transfer the Property to GTA as
contemplated in this Agreement;

 

11

--------------------------------------------------------------------------------


 

h)        That Larry D. Young and Harrietta Plantations, Ltd. shall execute a
sworn affidavit at closing stating that Larry D. Young’s representations and
warranties set forth in this Agreement are, to the best of their knowledge and
belief, true and correct in all material respects as of the effective date of
this Agreement and as of the date of transfer of the Property to GTA;

 

i)            That Larry D. Young and Harrietta Plantation, Ltd. shall execute
and deliver such other documents as GTA and/or its attorney may reasonably
request in order to close this transaction and reasonably effectuate the terms
of this Agreement, including, but not limited to,  corrective documents, a
Non-Foreign Transferor Affidavit, a South Carolina Residency Affidavit, a
closing statement, and sworn affidavits from Larry D. Young and Harrietta
Plantation, Ltd. attesting that: (i) no individual or entity (except as to work
performed at the direction of GTA) has any claim against any portion of the
Property under the applicable construction lien law; (ii) no individual or
entity is either in possession of the Property or has a possessory interest or
claim in the Property; and (iii) no improvements to the Property have been made 
for which payment has not been made, and containing information necessary to
enable GTA’s title company to delete exceptions to the title commitment for
matters appearing during GTA’s inspection period, including, but not limited to,
matters involving parties in possession and boundary disputes.

 

8.   SATISFACTION OF JUDGMENT.  Within ten (10) days of the effective date of
this Agreement, the GTA Defendants will file a written notice of satisfaction of
the Court’s Judgment, filed on August 10, 2007, with the Clerk of Court.

 

9.   JOINT MOTION.  Within ten (10) days of the effective date of this
Agreement, the Parties shall execute and file a joint motion to withdraw as moot
all pending motions, including, but

 

12

--------------------------------------------------------------------------------


 

not limited to, the Legends Plaintiffs’ pending Rule 59 motion and the GTA
Defendants’ pending Rule 54 motion for attorney’s fees, costs and expenses.

 

10. WAIVER OF APPEAL.  In further consideration for the GTA Defendants entering
into this Agreement, the Legends Plaintiffs knowingly, voluntarily,
intentionally and unconditionally waive, forego, forfeit, relinquish and abandon
any and all rights to appeal the Judgment and/or any other orders in this action
or arising from or related to the Litigation, excepting any orders arising from
the Court’s enforcement or interpretation of this Agreement.

 

11. CONTINUING OBLIGATIONS.  Nothing in this Agreement is meant to, or shall,
limit or eliminate the continuance of any of the Parties’ prior existing
fiduciary or contractual obligations, including, but not limited to, those
arising under confidentiality agreements, after the date of this Agreement.

 

12. COURT CONSENT AND RETENTION OF JURISDICTION.  The Parties agree among
themselves and intend that the Court shall approve this Agreement and shall
retain jurisdiction over the enforcement of the provisions of this Agreement,
and the Parties irrevocably waive the right to a jury trial for any dispute,
matter or claim arising under or related to this Agreement.  By approving this
Agreement, the Court shall retain jurisdiction over the enforcement of this
Agreement.

 

13. INDEMNIFICATION.  In further consideration of this Agreement, Larry D. Young
hereby agrees to indemnify, defend and hold harmless any and/or all of the GTA
Defendants for any liabilities, costs and/or expenses (including, without
limitation, reasonable legal fees and expenses) incurred in connection with any
claim by BDO Seidman, LLP, Fred Walton, Kurt Huntzinger or Chris Truitt against
the GTA Defendants relating to the Litigation or the Arbitration.

 

13

--------------------------------------------------------------------------------


 

14. NO PRIOR ASSIGNMENT.  Except as expressly set forth in this Agreement, the
Parties covenant and agree that each has not assigned, transferred or conveyed
in any manner all or any part of their legal claims or legal rights in
connection with the matters set forth in this Agreement.

 

15. ENTIRE AGREEMENT.  No promise, representation, warranty, stipulation,
release, covenant or agreement other than those expressly set forth in this
Agreement has been made as consideration for this Agreement, and the Parties
enter into this Agreement for the sole consideration recited herein.  The
Agreement constitutes the entire agreement and understanding of the Parties and
supercedes all prior proposals, negotiations, understandings, representations
and agreements relating to its subject matter.

 

16. COUNTERPARTS.  This Agreement may be executed in two or more identical
counterparts, all of which shall contain but one and the same agreement,
provided that in making proof of this Agreement, it shall not be necessary to
produce or account for more than one such fully-executed counterpart.  Any
signature attestation required by this Agreement may be transmitted via
telecopier, and signature and attestations so transmitted shall be as binding as
the original.

 

17. SUCCESSORS IN INTEREST.  This Agreement is binding upon, and shall inure to
the benefit of, the Parties hereto and their respective heirs, predecessors,
successors, assigns, affiliates, agents, insurers, employees, legal
representatives, and any other persons or entities acting on their behalf or
claiming through or under them or any of them, PROVIDED, HOWEVER, that in the
event that any of the Legends Plaintiffs assign this Agreement or any part
hereof to any third party, any of such Legends Plaintiffs shall remain fully and
primarily liable for all of their duties and obligations under this Agreement.

 

18. FULL AUTHORITY.  The signatories on behalf of, as the case may be,
themselves or the entities for which they execute this Agreement, and to thereby
bind said entity, represent that they

 

14

--------------------------------------------------------------------------------


 

have full and complete authority to enter into this Agreement, and are competent
and of the age of majority.

 

19. FEES AND COSTS.  The Parties agree that they shall pay their own costs and
attorney’s fees associated with the negotiation, drafting and filing of this
Agreement.

 

20. DEFAULT AND EXPENSE OF ENFORCEMENT ACTION.  A violation or breach of this
Agreement shall be a default.  In the event that Larry D. Young shall breach, or
otherwise be in default of, Sections 6 and 7 of this Agreement, and said default
cannot be cured within a reasonable period of time, not to exceed ninety (90)
days, then GTA shall be entitled to the sum of $700,000.00 (Seven Hundred
Thousand U.S. Dollar) to be paid by Larry D. Young as follows:

 

(a)           $166,666.67 (One Hundred Sixty-Six Thousand Six Hundred Sixty-Six
and 67/100 U.S. Dollars) due on January 1, 2009;

 

(b)           $166,666.66 (One Hundred Sixty-Six Thousand Six Hundred Sixty-Six
and 66/100 U.S. Dollars) due on January 1, 2010;

 

(c)           $166,666.66 (One Hundred Sixty-Six Thousand Six Hundred Sixty-Six
and 66/100 U.S. Dollars) due on January 1, 2011; and,

 

(d)           $200,000.00 (Two Hundred Thousand U.S. Dollars) due on June 1,
2011.

 

 In the event that any of the Legends Plaintiffs shall breach, or otherwise be
in default of, this Agreement other than Sections 6 and 7, then the GTA
Defendants’ sole and exclusive remedy shall be specific enforcement of this
Agreement with respect to such Sections other than Sections 6 and 7.  In the
event that any of the GTA Defendants shall breach, or otherwise be in default
of, this Agreement, then the Legends Plaintiffs’ sole and exclusive remedy shall
be specific enforcement of this Agreement.  If any of the Parties incurs any
expense, including reasonable attorneys’ fees, in connection with any action or
proceeding, including without limitation one seeking declaratory relief,

 

15

--------------------------------------------------------------------------------


 

instituted by any Party for reason of any default or alleged default of another
Party under this Agreement, the Party prevailing in such action or proceeding
shall be entitled to recover such expenses and attorneys’ fees from the opposing
party.

 

21. TERMS READ AND UNDERSTOOD.  Each Party hereto represents that it or he has
carefully read and fully understands the terms, conditions, meaning and intent
of this Agreement, and that it or he has had an opportunity to discuss the
terms, conditions and provisions with legal counsel prior to the execution
hereof.  Each Party specifically hereby acknowledges receipt of a copy of this
Agreement before signing it and understands that each and every provision of
this Agreement is legally binding.

 

22. GOVERNING LAW AND CONSTRUCTION.  This Agreement shall be deemed to be a
contract made under, and for all purposes shall be governed by and construed in
accordance with, the laws of the State of South Carolina.  This Agreement shall
not be construed in favor or against a Party to this Agreement due to the
draftsmanship of this Agreement, it being stipulated that the Parties jointly
and equally contributed to the drafting of this Agreement.

 

23. HEADINGS.  The headings of this Agreement are for convenience or reference
only, and shall not limit, expand, modify or otherwise affect the meaning
hereof.

 

24. AMENDMENTS TO BE IN WRITING.  The terms of this Agreement may not be
changed, modified, waived, discharged or terminated in any manner, except by
written instrument signed by all of the Parties.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement under seal
effective as of the date first written above.

 

[SIGNATURES CONTAINED ON FOLLOWING PAGES]

 

16

--------------------------------------------------------------------------------


 

With the Approval of the Court, which hereby retains jurisdiction over the
enforcement of this Agreement:

 

 

 

 

 

 

Terry L. Wooten

 

United States District Judge

 

 

 

 

Date:

                                                      

 , 2008

 

 

 

Respectfully submitted,

 

 

 

 

 

/s/ Joseph P. Griffith, Jr.

 

/s/ Doug Smith

 

Joseph P. Griffith, Jr. (Federal Id. #2473)

Doug Smith (Federal Id. #4212)

JOE GRIFFITH LAW FIRM, LLC

JOHNSON, SMITH, HIBBARD &

7 State Street

WILDMAN LAW FIRM, LLP

Charleston, SC 29401

220 North Church St., Suite 4 (29306)

(843) 225-5563 (Telephone)

P.O. Drawer 5587

(843) 722-6254 (Facsimile)

Spartanburg, South Carolina 29304

Attorney for GTA Defendants

Telephone: 864-582-8121

 

Facisimile: 864-585-5328

 

Attorney for Plaintiffs


 

17

--------------------------------------------------------------------------------


 


 


/S/ LARRY D. YOUNG

 

 

Larry D. Young

 

STATE OF SOUTH CAROLINA

 

COUNTY OF Georgetown

 

I, Larry Woodberry, a Notary Public of the County and State aforesaid, do hereby
certify that Larry D. Young personally appeared before me this day and
acknowledged the due execution of the foregoing instrument.

 

Witness my hand and official stamp or seal, this the 21st day of January, 2008.

 

/s/ Larry B. Woodberry

 

Notary Public

My Commission Expires:

8/31/2010

 

(OFFICIAL SEAL)

 

18

--------------------------------------------------------------------------------


 


 


/S/DANNY L. YOUNG

 

 

Danny L. Young

 

STATE OF SOUTH CAROLINA

 

COUNTY OF Georgetown

 

I, Larry Woodberry, a Notary Public of the County and State aforesaid, do hereby
certify that Larry D. Young personally appeared before me this day and
acknowledged the due execution of the foregoing instrument.

 

Witness my hand and official stamp or seal, this the 21st day of January, 2008.

 

/s/ Larry B. Woodberry

 

Notary Public

My Commission Expires:

8/31/2010

 

(OFFICIAL SEAL)

 

19

--------------------------------------------------------------------------------


 


 


/S/KYLE N. YOUNG

 

 

Kyle N. Young

 

STATE OF SOUTH CAROLINA

 

COUNTY OF Georgetown

 

I, Larry Woodberry, a Notary Public of the County and State aforesaid, do hereby
certify that Larry D. Young personally appeared before me this day and
acknowledged the due execution of the foregoing instrument.

 

Witness my hand and official stamp or seal, this the 21st day of January, 2008.

 

/s/ Larry B. Woodberry

 

Notary Public

My Commission Expires:

8/31/2010

 

(OFFICIAL SEAL)

 

20

--------------------------------------------------------------------------------


 

 

THE YOUNG FAMILY IRREVOCABLE TRUST

 

 

 

 


 


BY:


/S/ JOHN F. SMITH, III,


 AS TRUSTEE


 

STATE OF SOUTH CAROLINA

 

COUNTY OF Georgetown

 

I, Larry Woodberry, a Notary Public of the County and State aforesaid, do hereby
certify that Larry D. Young personally appeared before me this day and
acknowledged the due execution of the foregoing instrument.

 

Witness my hand and official stamp or seal, this the 21st day of January, 2008.

 

/s/ Larry B. Woodberry

 

Notary Public

My Commission Expires:

8/31/2010

 

(OFFICIAL SEAL)

 

21

--------------------------------------------------------------------------------


 

 

THE LEGENDS GROUP, LTD.


 


 


 


 


 


/S/LARRY D. YOUNG

 

 

Larry D. Young, President

 

STATE OF SOUTH CAROLINA

 

COUNTY OF Georgetown

 

I, Larry Woodberry, a Notary Public of the County and State aforesaid, do hereby
certify that Larry D. Young personally appeared before me this day and
acknowledged the due execution of the foregoing instrument.

 

Witness my hand and official stamp or seal, this the 21st day of January, 2008.

 

/s/ Larry B. Woodberry

 

Notary Public

My Commission Expires:

8/31/2010

 

(OFFICIAL SEAL)

 

22

--------------------------------------------------------------------------------


 

 

GOLF TRUST OF AMERICA, INC.

 

 

 

 


 


BY:


/S/ MICHAEL C. PEARCE


 

 

Michael C. Pearce, President

 

STATE OF NORTH CAROLINA

 

COUNTY OF ORANGE

 

I, Roger W. Heflin, a Notary Public of the County and State aforesaid, do hereby
certify that Michael C. Pearce personally appeared before me this day and
acknowledged the due execution of the foregoing instrument.

 

Witness my hand and official stamp or seal, this the 21st day of January, 2008.

 

/s/ Roger W. Heflin

 

Notary Public

My Commission Expires:

October 12, 2010

 

(OFFICIAL SEAL)

 

23

--------------------------------------------------------------------------------



 


 


/S/ W. BRADLEY BLAIR, II

 

 

W. Bradley Blair, II

 

STATE OF SOUTH CAROLINA

 

COUNTY OF Charleston

 

I, Lorraine McKenna, a Notary Public of the County and State aforesaid, do
hereby certify that W. Bradley Blair, II personally appeared before me this day
and acknowledged the due execution of the foregoing instrument.

 

Witness my hand and official stamp or seal, this the 21st day of January, 2008.

 

/s/ Lorraine McKenna

 

Notary Public

My Commission Expires:

7/29/2012

 

(OFFICIAL SEAL)

 

24

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT

 

 

/s/ Scott D. Peters

 

 

SCOTT D. PETERS

 

STATE OF CALIFORNIA

)

 

)SS

COUNTY OF ORANGE

)

 

On January 29, 2008, before me, Kristen B. Mullins, Notary Public, personally
appeared Scott D. Peters, before me this day and acknowledged to me that he
executed the same in his authorized capacity and that by his signature of the
instrument the person, or entity upon behalf of which the person acted, executed
the instrument.

 

WITNESS my hand and official seal

 

/s/Kristen B. Mullins

 

Signature of Notary

 

 

My Commission Expires:

May 7, 2009

 

(OFFICIAL SEAL)

 

25

--------------------------------------------------------------------------------